DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          DAVID WAYNE TALLEY,
                                Appellant,

                                         v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-669

                                  [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 562001CF1257A.

   David Wayne Talley, Bushnell, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                             *           *           *

   Not final until disposition of timely filed motion for rehearing.